Citation Nr: 0418658	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  00-07 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for cavernous 
hemangioma of the liver in left hepatectomy status.

2.  Entitlement to service connection for a disorder 
manifested by back and right leg pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1990 to October 1998.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1999 decision by the Wichita Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for bilateral hearing loss, rated 20 percent, and granted 
service connection for tinnitus, rated 10 percent.  In the 
same decision, the RO denied service connection for cavernous 
hemangioma of the liver in left hepatectomy status, for a 
disorder manifested by back and right leg pain, and for six 
other disorders.  In his notice of disagreement with the 
March 1999 decision, the veteran expressly limited his appeal 
to the issues of entitlement to service connection for 
cavernous hemangioma of the liver in left hepatectomy status, 
and for a disorder manifested by back and right leg pain.  
Accordingly, these are the only issues before the Board.  
This case was previously before the Board in July 2001, when 
it was remanded to the RO for additional development.  The 
development is complete, and the case is now before the Board 
for further appellate review.  


FINDINGS OF FACT

1.  Competent medical evidence and opinions in this case are 
to the effect that the veteran's cavernous hemangioma of the 
liver, in left hepatectomy status, is a congenital 
abnormality which was not caused or aggravated by service.  

2.  The veteran is not shown to have a current back or right 
leg disorder.  


CONCLUSIONS OF LAW

1.  Service connection for cavernous hemangioma of the liver 
in left hepatectomy status is not warranted.  38 U.S.C.A. §§ 
1110, 1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 4.9 (2003).  

2.  Service connection for a disorder manifested by back and 
right leg pain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the U. S. Court of Appeals for Veterans Claims (Court) 
held, that a VCAA notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

The veteran was provided VCAA notice by August 2002 
correspondence from the RO.  Although he was provided VCAA 
notice subsequent to the RO determination appealed, the Board 
finds that the veteran is not prejudiced by any notice timing 
defect.  He was notified (in the March 1999 decision, in a 
February 2000 statement of the case (SOC), and in 
supplemental statements of the case (SSOC) issued in April 
and August 2000, August 2003, and February 2004) of 
everything required, and has had ample opportunity to respond 
or supplement the record.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the March 1999 decision, the 
February 2000 SOC, and the SSOCs informed the veteran of what 
the evidence showed.  The August 2002 correspondence, the 
February 2000 SOC, and the April 2000 SSOC provided the 
veteran with a summary of the evidence, the applicable law 
and regulations and a discussion of the facts of the case.  
The August 2002 correspondence specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help by getting that evidence.  It is the Board's conclusion 
that the claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The August 2002 correspondence 
advised him of what the evidence must show to establish 
service connection for cavernous hemangioma of the liver in 
left hepatectomy status, for a disorder manifested by back 
and right leg pain, and what information or evidence VA 
needed from him.  Although the August 2002 correspondence 
asked the veteran to respond with any new evidence in support 
of his claims within 60 days, he was further notified that 
evidence submitted within a year would be considered.  In 
fact, everything submitted to date has been accepted for the 
record and considered.  While the veteran was not advised 
verbatim to submit everything he had pertaining to his 
claims, he was advised to submit, or provide releases for VA 
to obtain, any pertinent records.  Essentially, given the 
current posture of the claim, this was equivalent to advising 
him to submit everything pertinent.  

Regarding the duty to assist, the Board directed additional 
development in the July 2001 remand.  The development has 
been completed, and the additional evidence obtained has been 
considered by the RO.  VA has obtained all records it could 
obtain.  Development is complete to the extent possible; VA's 
duties to notify and assist are met.  Hence, the Board finds 
it proper to proceed with appellate review.  It is not 
prejudicial to the veteran for the Board to do so.  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

Service medical records include a May 1997 clinical record 
showing that the veteran complained of abdominal pain.  
Magnetic resonance imaging (MRI) indicated a large mass in 
the left lateral segment of the left liver lobe that was 
heterogeneous in nature.  A July 1997 medical summary shows 
diagnosis of cavernous hemangioma of the left lobe of the 
liver.  In the same month the veteran underwent a left 
lateral segment hepatectomy secondary to a cavernous 
hemangioma.  It was noted that there were no complications 
from the surgery.  An operative report dated in August 1997 
indicates that the veteran did well after the hepatectomy, 
but returned for follow-up treatment approximately three 
weeks later with complaints of pus draining out of the 
residual wound.  The diagnosis was wound infection/abscess, 
and incision and drainage of the wound abscess was performed.  
The record of that procedure indicates that the sutures along 
the anterior rectus sheath had been disrupted.  The sutures 
were removed and the wound was copiously irrigated.  The 
wound was then palpated for additional abscess cavities and 
none were noted.  The deep fascia was inspected and found 
intact, and there was no evidence of any dehiscence.  
Radiology studies approximately one week later revealed no 
acute diagnostic abnormality.

Service medical records also include an April 1996 clinical 
report in showing that the veteran presented with complaints 
of low back pain that radiated down to his right leg.  The 
veteran reported that he felt a "pull" in his back during 
physical training approximately five days earlier.  Treatment 
included heat and massage therapy, and Motrin.  The remainder 
of the service medical records, including a June 1998 report 
of examination on the veteran's separation from service, are 
negative for any back or right leg disorder.  The separation 
examination notes that the veteran underwent a hepatectomy 
secondary to a cavernous hemangioma in 1997.  

Postservice evidence includes a December 1998 report of VA 
examination indicating that the veteran complained of chronic 
abdominal pain in the mid to upper abdominal areas 
bilaterally.  He denied nausea, vomiting, hematemesis, 
melena, fatigue, or weakness.  He reported that he was not 
taking medication for any residual of the 1997 hepatectomy.  
Examination revealed no evidence of ascites, or weight gain 
or loss.  There was no evidence of steatorrhea, 
malabsorption, malnutrition, or hematemesis.  There was 
minimal discomfort on palpation of the upper abdominal area.  
The examiner noted a well-healed scar that extended from the 
submanubrial area to the umbilicus.  The liver size by 
percussion appeared normal.  Scar tissue from the hepatectomy 
was noted, but there was no evidence of muscle wasting.  The 
diagnosis was status post resection of a hemangioma of the 
liver with residual hemangioma "per [the veteran's] 
history."  

On VA examination of his back and right leg in December 1998, 
the veteran complained of chronic non-positional back pain 
that initially manifested in service.  He stated that the 
pain was concentrated mainly in the lumbosacral region.  He 
did not take any medications to alleviate symptoms.  
Examination of his back revealed no evidence of painful 
motion of the spine.  Function assessment appeared within 
normal limits.  There was no spasm, weakness, or muscular or 
neurologic changes.  Range of motion of the lumbar spine was 
to 90 degrees on forward flexion and to 10 degrees on 
backward extension.  Flexion to the right and left was to 40 
degrees, and rotation was to 45 degrees bilaterally.  X-rays 
of the lumbosacral spine were negative for any abnormality.  
The diagnosis was chronic low back pain without current X-ray 
evidence of change.

An April 1999 medical report from a private physician reveals 
that the veteran complained of abdominal pain, lack of 
appetite, and constipation which had been present for 
approximately one week.  He also began to experience nausea 
and vomiting the day before.  He stated that the incisional 
area around where he had the hepatectomy had hurt ever since 
the surgery was performed.  

In a January 1999 statement, the veteran's spouse reported 
that prior to the 1997 hepatectomy, the veteran experienced 
loss of appetite and weight loss, sharp abdominal pain, and 
frequent urination.  She stated that the surgery did very 
little to improve the veteran's overall condition.  The 
veteran continued to experience abdominal pain, and at time 
he was not able to eat more than a child-size serving of 
food.  In a letter received in June 2000, the veteran's 
parents stated that they knew of no illnesses the veteran had 
prior to his service.  They reported that the first time they 
learned he suffered from an illness was when he called them 
prior to his 1997 hepatectomy to inform them that he had a 
liver disorder and would need to undergo the surgery.  

On VA examination in September 2002, the veteran reported 
that he worked in an administrative capacity in service.  
Subsequent to service he was employed in a battery plant, and 
a year prior to the examination he worked at a post office as 
a mail carrier.  He stated that he did not experience back 
pain prior to service, and he first complained of back pain 
in 1996.  He did not seek further medical attention for back 
pain until 1998 or 1999, when he sought treatment for a 
workers' compensation-related back injury apparently related 
to his work at the battery plant.  He stated that he "has 
done okay" since the industrial back injury except for 
intermittent back aches.  The veteran stated that he had done 
well at his work with the post office, which required him to 
lift up to 70 pounds.  He took Motrin intermittently to 
alleviate his back pain.  Examination revealed that the 
veteran ambulated with a normal gait.  Flexion of the lumbar 
spine was to 90 degrees ("effortlessly"), and extension was 
to 40 degrees.  Right and left later bending was to 40 
degrees, and right and left rotation was to 45 degrees.  
Neurologic examination in the lower extremities was 
unremarkable with respect to motor, sensory, and reflex 
findings.  Straight leg raising was negative, and there was 
no tenderness to palpation over the lumbar spine.  X-rays of 
the lumbar spine were "absolutely normal," and showed 
excellent preservation of the lumbar disks.  There was no 
evidence of secondary degenerative changes and no facet 
sclerosis or arthritis.  The diagnosis was normal lumbar 
spine.  The examiner stated:

[The veteran] has been prone to 
mechanical back pain with mechanical 
lifting injuries.  We regard this as 
basically a normal lumbar spine situation 
as back pains are ubiquitous with such 
injuries in the general population, with 
60-80 percent of normal people having 
episodes of back pain at some time in 
their lives.  I do not believe this 
[veteran] has a specific pathologic 
diagnosis at this time.  He certainly 
does not have a spine disability that 
dates to his military service.  
On VA examination in October 2002, the veteran complained of 
chronic fatigue, and mild abdominal tenderness and pain.  He 
denied vomiting or blood in his stool.  He stated that the 
abdominal pain can be incapacitating at times.  He reported 
that he lost approximately two days of work about every six 
months due to symptoms related to his liver disorder.  
Examination revealed that the veteran's abdomen was flat, 
with no varicosities.  There was no evidence of muscle 
wasting or deterioration or atrophy of muscle tissue of the 
extremities.  There was some underlying skin loss under the 
surgical incision point on the abdomen.  There was no notable 
palmar erythema or spider angioma.  There was mild tenderness 
across the existing abdominal scar tissue.  A complete blood 
count was essentially negative, and his electrolytes and his 
liver functions were within normal limits.  Radiological 
studies revealed no obstruction or acute disease process in 
the abdomen.  The diagnosis was intermittent abdominal pain, 
status post left hemihepatectomy for removal of existing 
hemangioma, one hemangioma left in existence, with a negative 
examination.  The physician reported:

Hemangioma is usually considered a 
congenital condition presenting at birth 
or up to two weeks after birth.  It is 
usually a benign occurring condition.  
There is no abnormality noted in the 
laboratory tests or on ultrasound or on 
follow up abdominal films.  In light of 
negative trauma history reported by the 
veteran, the pain is probably 
postoperative or due to adhesion or gas 
build up.

On VA examination in May 2003, X-rays showed no spinal 
abnormality or pathology.  The examiner reported that there 
is no current lumbar spine diagnosis for the veteran, and 
"diagnosis of chronic low back pain would indicate he was 
seen on many occasions with the same complaint related to the 
injury and there is no other documentation in the c-file to 
substantiate the diagnosis and relate it to the military."  
The diagnosis was "intermittent low back pain by patient 
report, negative physical exam."  The examiner stated "[i]t 
is very unlikely that any low back complaint is related to 
the veteran's military service."  The examiner further 
reported:
Likewise, [the veteran's] cavernous 
hemangioma is a congenital venous vessel 
malformation that appeared [without] 
endothelial proliferation.  It is likely 
a combination of capillaries, veins, 
arteries and lymph since it did not 
undergo spontaneous involution.  

An ultrasound study in June 2003 showed a right hepatic lobe 
hypoechoic lesion "which is indeterminate in etiology."  
There was no evidence of cholelithiasis or biliary 
dilatation.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2002).  Such 
conditions are part of a life-long defect, and are normally 
static conditions which are incapable of improvement or 
deterioration.  See VAOGCPREC 67-90 (1990) (O.G.C. Prec. 67-
90).  However, according to the VA General Counsel in 
VAOPGCPREC 82-90 (1990), while it is clear that congenital or 
developmental defects may not be service-connected because 
they are not diseases or injuries under the law, the General 
Counsel cautioned that many defects could be subject to 
superimposed diseases or injury and if, during an 
individual's military service, superimposed disease or injury 
did occur, service connection may be warranted for the 
resultant disability.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit Court of Appeals observed that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332.  Simply put, in the absence of proof of present 
disability there can be no valid claim.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  

Regarding the issue of service connection for cavernous 
hemangioma of the liver in left hepatectomy status, this 
claim is based essentially on a theory that service 
connection is warranted inasmuch as the symptoms of the 
veteran's liver disorder first manifested in service (as 
evidenced by the need for a hepatectomy in 1997), and related 
symptoms continue to cause chronic abdominal pain and 
associated symptoms.  However, the only competent evidence 
specifically on that point, the express opinions of VA 
physicians, is to the effect that the veteran's liver 
disorder is a "congenital venous vessel malformation," 
unrelated to service.  There is simply no medical opinion to 
the contrary.  The veteran's own contentions regarding a 
nexus between his liver disorder, and related required 
surgery in 1997, and service cannot by themselves establish 
such a nexus.  As a layperson, he is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that competent medical evidence and 
opinion, which has not been refuted by contrary medical 
evidence or opinion, shows that the clinical features of the 
veteran's cavernous hemangioma of the liver in left 
hepatectomy status is a congenital abnormality for which VA 
disability compensation benefits are not payable pursuant to 
38 C.F.R. §§ 3.303(c), 4.9 (2003); that no superimposed 
disease or injury was shown during active service; and that 
the cavernous hemangioma of the liver in left hepatectomy 
status was not caused or aggravated by active service.  
Accordingly, service connection for cavernous hemangioma of 
the liver in left hepatectomy status is not warranted on the 
basis of causation or aggravation, or superimposed disease or 
injury during active service; hence, service connection for 
cavernous hemangioma of the liver in left hepatectomy status 
must be denied.

Regarding the claim of service connection for a disorder 
manifested by back and right leg pain, it is clear that in 
April 1998 the veteran was treated for low back and right leg 
pain during service.  However, the medical evidence 
establishes that the in-service injury precipitating the 
lower back and right leg pain (a "pull" in his back during 
physical training in April 1998) essentially resolved before 
his separation from service.  His June 1998 examination on 
his separation from service was negative for diagnosis of a 
back or right leg disorder, and clinical evaluation of his 
musculoskeletal system was normal.  While generalized back 
and right leg pain is subjectively indicated in postservice 
medical records, the evidence is negative for medical support 
that any current generalized back and/or right leg pain is 
associated with an injury or disease in service.  
Significantly, on VA examinations in December 1998, September 
2002, and May 2003, other than the veteran's subjective 
complaints of back and right leg pain, there was no clinical 
evidence of any disorder related to his back or right leg.  
In this regard, it must be noted that pain alone, without a 
diagnosed or underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  

Again, the veteran is not competent to provide probative 
evidence as to whether he has a current back disorder and 
associated right leg disorder that is related to service.  
See Espiritu, supra.  

The veteran has not met the threshold requirement for 
establishing service connection, i.e., current presence of 
the disability claimed.   The preponderance of the evidence 
is against his claim of service connection for a disorder 
manifested by back and right leg pain, and it must be denied.  


ORDER

Service connection for cavernous hemangioma of the liver in 
left hepatectomy status is denied.  

Service connection for a disorder manifest by back and right 
leg pain is denied.  



	                        
____________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



